DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/14/2020 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1, 10 and dependent claims thereof (specifics of claims 6, 9, 15 and 18 to be found below) , which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lem et al. (US 20120223554 A1) in view of, where applicable, the previous reference(s). Lem et al. resolves the deficiencies of the previous reference(s).
	Regarding applicant’s arguments for claims 6 and 15, Examiner finds that Kakuda [0011]-[0014] describes a system to determine a velocity of a vehicle. In this process acceleration in the horizontal and vertical direction are measured. [0012] describes the acceleration “caused by engine vibration during idling, uneven road surface when moving, and the like”.  [0014] describes analyzing the data against a threshold, the threshold distinguishes between idle engine vibration and road vibrations. Therefore, the Examiner finds Kakuda is understood to analyze the vibration data to determine vehicular vibrations and road vibrations.
	Regarding applicant’s arguments for claims 9 and 18, Examiner finds that Ilievski in view of Lem teach the determining to counteractive vibrational value for actuating a vibration level of claims Col. 6, ll. 48-54 “The bolsters 424a,b,c,d can be actuated independently, concurrently, or in an iterative pattern to counteract motion in the low frequency range”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-9, 10, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilievski in view of Lem et al.  (US 20120223554 A1).

Regarding claim 1, Ilievski teaches a computer-implemented (Fig. 6 computer) method for counteracting vibrations within a vehicle (Col. 3, ll. 57-61 “Achieving active vibration control for vehicle occupants can be based on combining the two mechanical systems (i.e., the support surfaces 202a,b formed by the springs 204a,b,c and the spring systems 208 coupling the support surfaces 202a,b to the frame 206a,b) with an electrical system”), comprising: 
	determining a disposition of an occupant seated within a seat of the vehicle (Col. 4, ll. 3-6 “The weight sensors can be used to determine overall weight and distribution of weight for the vehicle occupant on the support surfaces 202a,b of the seating system 200”); 
	determining at least one vibrational value associated with at least one vibration affecting the seat of the vehicle (Col. 1, ll. 56-59 “a sensor operable to generate an output signal based on at least one of vibration information, vehicle information, occupant information, or external environment information” and Col. 3, ll. 63-67 “the sensors 212a,b can be used to analyze the motion of various components within the seating system 200. The sensors 212a,b can include, for example, accelerometers, and motion information captured by the sensors 212a,b”); and 
	actuating the at least one vibrational element to counteract the at least one vibration affecting the seat of the vehicle based on the at least one counteractive vibrational value (Col. 1, ll. 59-62 “a control unit operable to send a command to adjust the adjustable stiffness values of the second springs based on the output signal from the sensor”. and Col. 4, ll. 57-59 “The spring system 308 also includes an actuator 320 operable to compress and decompress buckling elements 322 based on commands received from a control unit 310”).

	Ilievski does not teach determining at least one counteractive vibrational value that is associated with at least one region of the seat and determining at least one vibrational element located within the 

	Lem teaches determining at least one counteractive vibrational value that is associated with at least one region of the seat and determining at least one vibrational element located within the at least one region of the seat to be actuated at a particular counteractive vibrational level based on the at least one counteractive vibrational value ([0020] “the deformation element be activatable on the basis of a signal from a pressure sensor, which is arranged for measuring a pressure of the fluid contained in the cushion. Since the exertion of an increased force on the person sitting on the seat is associated with an increased pressure of the fluid, such a pressure senor allows an accurate measurement of the force which, for example, is exerted on the person when the vibration movement is transmitted. A dynamic registering of the pressure is particularly advantageous, for example with sensors having a resolution up to frequencies of approximately 50 to 100 Hz. Through a corresponding, pressure-controlled actuation of a fluid cylinder or a valve, for example, fluid can be discharged from the cushion in order to counteract a measured variation in pressure”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated determining the counteractive vibrational level to actuate the cushions of Ilievski at a counteractive rate. One of ordinary skill in the art would have been motivated as this “is a simple way of preventing a transmission of vibrations to the person” (Lem [0020]).

Regarding claim 5, Ilievski in view of Lem teaches the computer-implemented method of claim 1.
(Col. 5, l. 23 accelerometers that detect vibration) and analyzing the vibration data to determine the at least one vibrational value, wherein the at least one vibrational value is included within a range of values that represent vibration velocity (Col. 5, l. 21-24 “sensors (not shown) operable to generate output signals utilized by the seating system 300 can include accelerometers that detect vibration in a relevant range” (0.1-100 Hz)) , acceleration (Col. 5, l. 23 “accelerometers”), and displacement that pertains to the at least one region of the seat (Col. 6, ll. 59- 66 “controlled inflation/deflation of the bolsters 424a in the seat base can counteract small vertical displacements of the vehicle occupant. In another example, controlled inflation/deflation of the bolsters 424b,c in the seat back can be used to counteract a rolling or yaw-type motion of the vehicle. In another example, controlled inflation/deflation of the bolsters 424d in the headrest can be used to counteract a pitching motion of the vehicle”. Col. 8, ll. 6-9 “vibration information and vehicle information such as steering angles, yaw rate, acceleration rate, etc. of the vehicle can be sent to the control unit 510 for use in adjusting inflation levels of the bolsters 524a,b,c,d.”).


Regarding claim 7, Ilievski in view of Lem teaches the computer-implemented method of claim 5.
	Ilievski further teaches  wherein determining the at least one counteractive vibrational value and the at least one vibrational element located within the seat includes evaluating the at least one vibrational value and determining the at least one counteractive vibrational value as a corresponding inverse value of the at least one vibrational value (Col. 6, ll. 48-54 “The bolsters 424a,b,c,d can be actuated independently, concurrently, or in an iterative pattern to counteract motion in the low frequency range, that is, frequencies under 2 Hz. In other words, inflation levels of the bolsters 

Regarding claim 8, Ilievski in view of Lem teaches the computer-implemented method of claim 7.
	Ilievski further teaches wherein determining the at least one counteractive vibrational value and the at least one vibrational element located within the seat includes evaluating the disposition of the occupant and determining at least one region of the seat of the vehicle in which the occupant is seated that is located within a predetermined proximity of at least one area of the occupant's body (Col. 5, ll. 25-28 “Sensors can also include weight sensors that determine a weight and weight distribution of the vehicle occupant on the support surface 302a and send occupant information to the control unit 310”. Weight distribution of the occupant along the support surface teaches the contact of the body to an area of the surface. Contact is understood as a predetermined proximity).

Regarding claim 9, Ilievski in view of Lem teaches the computer-implemented method of claim 1.
	Ilievski further teaches wherein actuating the at least one vibrational element includes communicating a command to the at least one vibrational element to provide counteractive vibrations, wherein the counteractive vibrations are provided at a level that counteracts the at least one vibration in the vehicle (Col. 6, ll. 48-54 “The bolsters 424a,b,c,d can be actuated independently, concurrently, or in an iterative pattern to counteract motion in the low frequency range, that is, frequencies under 2 Hz).

Claims 10, 14 and 16-18 is a system including a memory storing instructions when executed by a processor cause the processor to perform (Ilievski Col. 8, ll. 57-60 “The memory device 630 can be used to store information, such as program instructions that can be executed by the processor 628”) the methods of claims 1, 5, and 7-9, respectively. The limitations are substantially the same therefore claims 10, 14 and 16-18 are rejected for the same reasons as claims 1, 5, and 7-9, respectively.

Claims 19 and 20 contain a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform (Ilievski Col. 8, ll. 54-56 “The memory device 630 can be used to store information for immediate use by the processor 628 … a read only memory (ROM) device) the methods of claims 1 and 9, respectively. The limitations are substantially the same therefore claims 19 and 20 are rejected for the same reasons as claims 1 and 9, respectively.


Claims 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilievski in view of Lem and Newman (US 20180160057 A1).

Regarding claim 2, Ilievski in view of Lem teaches the computer-implemented method of claim 1.
	Ilievski further teaches wherein determining the disposition of the occupant includes receiving sensor data and image data upon determining that the occupant is seated within the seat (Col. 7, ll. 45-

	Ilievski does not teach the specifics of wherein the sensor data and the image data is aggregated into sensor-image data.
	
	Newman teaches the specifics of wherein the sensor data and the image data is aggregated into sensor-image data. (Claim 11 “aggregates the plurality of sensor data and images based on geolocation information and temporal information provided by the vehicle to form aggregated data”).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the data aggregation as taught by Newman for the sensor and image data of Ilievski. One of ordinary skill in the art would have been motivated in order to analyze “the aggregated data to determine if a key vehicle event has been detected” (Newman – claim 11).

Regarding claim 3, Ilievski in view of Lem and Newman teaches the computer-implemented method of claim 2.

(Col. 7, ll. 47-52 “Other types of sensors external to the seating system 500 can also generate output signals for use by the control unit 510 of the seating system 500. For example, image sensors can be used to detect facial expressions, eye dilation, sweat, skin tone, swallowing frequency, posture, or other occupant information associated the vehicle occupant” and Col. 4, ll. 4-7 “The weight sensors can be used to determine overall weight and distribution of weight for the vehicle occupant on the support surfaces 202a,b of the seating system 200”. In the system of Ilievski in view of Newman the image data and sensor data is aggregated for analyses, therefore the weight sensor data and image sensor data of Ilievski would be aggregated sensor-image data).

Claims 11 and 12 is a system including a memory storing instructions when executed by a processor cause the processor to perform (Ilievski Col. 8, ll. 57-60 “The memory device 630 can be used to store information, such as program instructions that can be executed by the processor 628”) the methods of claims 2 and 3, respectively. The limitations are substantially the same therefore claims 11 and 12 are rejected for the same reasons as claims 2 and 3, respectively.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilievski in view of Lem, Newman and Ling et al. (US 20170120930 A1), hereinafter Ling.

Regarding claim 4, Ilievski in view of Lem, Newman teaches the computer-implemented method of claim 3.

	Ling teaches wherein determining the disposition of the occupant includes querying a code lookup table to retrieve at least one predetermined code value that corresponds to the at least one positional parameter ([0085] “the gesture lookup table 130 and can combine them within a sequence to form a gesture code that corresponds to the gesture provided by the driver as the driver positions his hand, wrist, and/or forearm”), wherein the at least one predetermined code value is mapped to the disposition based on a description of the at least one predetermined code value ([0085] “The gesture code (i.e., gesture provided by the driver) can possibly match up to one or more predetermined gestures that can be utilized to interact with one or more of the plurality of vehicle systems 114. At block 608, the method includes sending the gesture code to the command determinant module 138. Upon determining the gesture provided by the driver, the gesture determinant module 136 can provide the gesture code to the command determinant module 138”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the lookup table and code values in determining a disposition as taught by Ling in determining the deposition of the occupant in Ilievski in view of Lem and Newman. One of ordinary skill in the art would have been motivated to use a known method or storing and analyzing position/posture data in order to yield predictable results of correctly determining the occupant’s disposition. 

Claim 13 is a system including a memory storing instructions when executed by a processor cause the processor to perform (Ilievski Col. 8, ll. 57-60 “The memory device 630 can be used to store information, such as program instructions that can be executed by the processor 628”) the methods of claim 4. The limitations are substantially the same therefore claim 13 is rejected for the same reasons as claim 4.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilievski in view of Lem and Kakuda (US 20060155456 A1), hereinafter Kakuda.

Regarding claim 6, Ilievski in view of Lem teaches the computer-implemented method of claim 5, 
	Ilievski does not teach wherein determining the at least one vibrational value includes analyzing the vibration data to determine vehicular vibrations and road vibrations, wherein the vehicular vibrations include vibrations caused by an operation of the vehicle and the road vibrations include vibrations caused by an unevenness of a roadway on which the vehicle is traveling.
	Kakuda teaches wherein determining the at least one vibrational value includes analyzing the vibration data to determine vehicular vibrations and road vibrations, wherein the vehicular vibrations include vibrations caused by an operation of the vehicle and the road vibrations include vibrations caused by an unevenness of a roadway on which the vehicle is traveling ([0014] “distinguish between unsteadiness caused by engine vibration and unsteadiness caused by vehicle vibration or suspension vibration due to an uneven road surface, and thus it becomes possible to accurately determine whether the vehicle is moving or stopped”. [0012] “when the vehicle is stopped while idling, the effect of unsteadiness that appears in the acceleration components Ax, Az is mainly due to the engine vibration, and when the vehicle is moving, there is a strong tendency for the effect of the unsteadiness due to vehicle vibration or suspension vibration caused by an uneven road surface to appear”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine vehicular vibrations and road vibrations as taught by Kakuda in in determining the vibrations of Ilievski. One of ordinary skill in the art would have been motivated as it becomes possible using the sensor data to determine the state of the vehicle (Kakuda [0014]).

Claim 15 is a system including a memory storing instructions when executed by a processor cause the processor to perform (Ilievski Col. 8, ll. 57-60 “The memory device 630 can be used to store information, such as program instructions that can be executed by the processor 628”) the methods of claim 6. The limitations are substantially the same therefore claim 15 is rejected for the same reasons as claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092.  The examiner can normally be reached on 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668